CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the interim consolidated financial statements for the three-month periods ended March 31, 2008 and March 31, 2007, and the audited annual consolidated financial statements for the year ended December 31, 2007. Effective January 1, 2008 the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty printing paper products. The segment financial information has not been impacted. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, and before other non-operating income and expenses, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 7: “Non-GAAP Measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at April 29, 2008, which is the date of filing in conjunction with the Company’s press release announcing its results for the first quarter of 2008.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including future cost savings, performance improvements, capital expenditures, demand for the Company’s products, product prices, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including the general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain performance improvements and cost savings from its cost reduction initiatives and synergies from its Snowflake acquisition, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, developments arising from labour negotiations, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 11 of this MD&A under the heading "Risks and Uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1.0 Overview and highlights 4 2.0 Segmented results 10 3.0 Liquidity and capital resources 15 4.0 Related party transactions 19 5.0 Guarantees and indemnities 19 6.0 Summary of quarterly results 19 7.0 Non-GAAP measures 20 8.0 Critical accounting policies and estimates 23 9.0 Changes in accounting policies 23 10.0 Impact of Accounting Pronouncements Affecting Future Periods 24 11.0 Risks and uncertainties 24 12.0 Outlook 37 13.0 Disclosure controls and internal control over financial reporting 38 14.0 Outstanding share data 38 1.0 OVERVIEW AND HIGHLIGHTS 1.1 First quarter overview General Overview The impact of price increases in most of the Company’s paper products continued to gain momentum in the first quarter of 2008 (“Q1”).However challenging conditions in the U.S. housing market led to an increased number of sawmill curtailments during the quarter in response to related weak lumber market fundamentals.This resulted in ongoing fibre shortages and therefore the Company continued to take production curtailment which had a negative impact on the Q1 results. Financial performance The Company recorded a net loss of $37.4 million and a net loss before specific items of $21.8 million in Q1, compared to net earnings of $12.4 million and a net loss before specific items of $20.9 million in quarter four (“Q4”), 2007.EBITDA was $12.1 million, compared to $15.1 million in Q4, 2007.The Company’s Q1, 2008 EBITDA included restructuring costs of $14.6 million, compared to restructuring, change-of-control, and United
